 Case 2:20-cv-07977-AB-JPR Document 11 Filed 12/07/20 Page 1 of 1 Page ID #:31



1
                                                                               JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                                 Case No. CV 20-07977-AB (JPRx)
     L. Ray Harmon
11
                      Plaintiff,
12                                                 ORDER OF DISMISSAL FOR
13   v.                                            LACK OF PROSECUTION WITHOUT
     Public Storage et al                          PREJUDICE
14
15                    Defendants.                  (PURSUANT TO LOCAL RULE 41)
16
17
           On November 3, 2020, the Court issued an Order to Show Cause why this case
18
     should not be dismissed for lack of prosecution. A written response to the Order to
19
     Show Cause was ordered to be filed no later than November 10, 2020. No response
20
     having been filed to the Court’s Order to Show Cause,
21
           IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
22
     without prejudice, for lack of prosecution and for failure to comply with the orders of
23
     the Court, pursuant to Local Rule 41.
24
25
     Dated: December 7, 2020         _______________________________________
26                                   ANDRÉ BIROTTE JR.
27                                   UNITED STATES DISTRICT COURT JUDGE

28
                                              1.
